Citation Nr: 1722862	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  10-12 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent from September 1, 2007 to January 5, 2014, for migraine headaches.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1983 to August 2007.  

This matter is before the Board of Veterans' Appeals (Board) following a Board remand in April 2016.  This matter was originally on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the claims file is currently held by the RO in Atlanta, Georgia.

In April 2016, the Board denied the Veteran entitlement to an initial rating for headaches in excess of 50 percent for migraine headaches from January 5, 2014, entitlement to an initial rating for left shoulder impingement in excess of 10 percent from September 1, 2007 to January 5, 2014, entitlement to an initial rating for left shoulder impingement in excess of 20 percent from January 6, 2014, and remanded the claims listed on the title page.  The claims that were denied are no longer before the Board.  38 C.F.R. § 20.1100(a) (2016) (a Board decision is final on the date stamped on the face of the decision).



FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether, from September 1, 2007 to January 5, 2014, the Veteran's migraine headaches more nearly approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  The preponderance of the evidence shows that the Veteran's service-connected disabilities do not preclude him from securing and following substantially gainful employment.



CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for the maximum schedular initial disability rating of 50 percent for migraine headaches have been met from September 1, 2007 to January 5, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code (DC) 8100 (2016).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.341, 4.1, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The VCAA notice requirements apply to all five elements of a service connection claim. These are (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003. Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the issue currently before the Board stems from a disagreement with downstream elements, and as such, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled with respect to that claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his VA examination reports; and lay statements and evidence in support of his claim.  The Veteran has not indicated that there are outstanding records that VA should have obtained, and the Board is aware of none.

The Board also finds that the evidence of record is sufficient for the Board to rely upon in evaluating the severity of the Veteran's headaches.  The Veteran has been afforded several VA examinations in connection with the issue currently before the Board, the reports of which detail the Veteran's headache symptoms.  As indicated in the discussion below, the examination reports, along with the Veteran's lay assertions, contain sufficient evidence by which to evaluate the Veteran's service-connected headaches in the context of the rating criteria and during the relevant time period.  Accordingly, VA has satisfied its duty to assist the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

II.  Analysis

A. Migraine Headaches

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  "Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2016). 

A veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  In the instant case, the Veteran's claims for a higher rating for his service-connected migraine headaches is an original claim that was placed in appellate status by a notice of disagreement expressing disagreement with an initial rating award.  As such, consideration of the evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson, supra. 

As noted in the introduction, the Veteran's service-connected migraine headache disorder is evaluated as 30 percent disabling from September 1, 2007 to January 5, 2014, and 50 percent thereafter under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100.  

Under DC 8100, a noncompensable rating is assigned for migraines with less frequent attacks; a 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in 2 months over last several months; a 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over last several months; and, a 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100 (2016). 

The Veteran was afforded a VA examination in July 2007.  In that report, the Veteran was noted to take medication for headaches.  The examiner noted that the Veteran has recurring and debilitating headaches that last between 4 to 12 hours and occur every three to four weeks.  The examiner described that the headaches last for six hours and the symptoms during the headaches are extreme sensitivity to light, dizziness, nausea, vomiting, and pain in the eyes.  The examiner further noted that during such headaches, the Veteran has to lie in bed and is incapacitated for the duration of the headaches. 

In his July 2008 Notice of Disagreement (NOD), the Veteran described that because of his rank and the knowledge of his migraines within his unit, that whenever he had a migraine, he would go home and get in bed.  The Veteran claimed that he stopped seeking medical treatment for migraines years ago because he was told that nothing could be done for his migraines.  The Veteran further claimed that he only went to the hospital once while he was in an Advanced Noncommissioned Officers Course and was told to go by his Cadre.  

In February 2010 Statement from Mr. O.J., he described that he has known the Veteran for almost six years from the date of the letter and that he has been the Veteran's direct supervisor for 14 months.  In that time, Mr. O.J. further described that the Veteran's headaches occurred once every month or two and that because the Veteran was a senior non-commissioned officer, Mr. O.J. allowed him the latitude to seek treatment and recover in his quarters without a detailed profile from a physician. 

In June 2011 Statement from Ms. C.D., she claimed that she hired the Veteran on her staff as a civilian in October 2008.  She described that she personally witnessed the Veteran endure a severe migraine which caused him to become physically ill and prevented him from eating, driving, or participating in meetings and conferences.  Ms. C.D. described an instance where the Veteran had a migraine on a temporary travel duty and had to go back to his hotel room and eventually return home early.  Ms. C.D. claimed that the Veteran has to take both sick and annual leave, as well to move his regular day off (RDO) around to account for these headaches. 

In determining the appropriate rating for the Veteran's migraine headaches, the Board notes that neither the rating criteria nor the United States Court of Appeals for Veterans Claims (Court) has defined "prostrating."  "Prostration," however, is defined as "extreme exhaustion or powerlessness," Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), or as "physically or emotionally exhausted," Webster II New College Dictionary 889 (3rd ed. 2001). 

The Board finds that the Veteran's reported symptoms have been relatively consistent during the pendency of the claim.  Since filing his claim, he has reported headaches accompanied by pain, light and sound sensitivity, and nausea.  The Veteran is already service-connected for 30 percent during this appeal period.  The only issue is whether they have more nearly approximated the criteria for a 50 percent rating during this time period. 

In Pierce v. Principi, 18 Vet. App. 440 (2004), the Court held that, where the Board refused to award a 50 percent disability rating for a headache disorder without discussing the "interplay" among the regulations found at 38 C.F.R. § 4.3 (reasonable doubt resolved in favor of claimant), 38 C.F.R. § 4.7 (higher possible evaluation applies "if disability picture more nearly approximates the criteria for that rating[;] otherwise, the lower rating will be assigned"), and 38 C.F.R. § 4.21 (all the elements specified in a disability grade need not necessarily be found although "coordination of rating with impairment of function will, however, be expected in all instances"), the Board committed reasons or bases error.  18 Vet. App. at 445.

In Pierce, the Court examined the "productive of severe economic inadaptability" criterion for a 50 percent rating under DC 8100 and noted that "[n]owhere in the DC is 'inadaptability' defined, nor can a definition be found elsewhere in title 38 of the [C.F.R.]."  18 Vet. App. at 446.  The Court explained that, contrary to the VA's argument, "nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50% rating" because "[i]f 'economic inadaptability' were read to import unemployability," a claimant who "met the economic-inadaptability criterion, would then be eligible for a rating of total disability based on individual unemployability [(TDIU)] .... rather than just a 50% rating."  Id.  The Court therefore rejected the notion that "severe economic inadaptability" was equivalent to an inability to secure or follow a substantially gainful occupation, the unemployability standard for TDIU.  Id. (citing 38 C.F.R. § 4.16(a)).  In addition, the Court in Pierce acknowledged VA's concession that the phrase "productive of severe economic inadaptability" in DC 8100 should be construed as either "producing" or "capable of producing" severe economic inadaptability.  Id. at 445. 

Here, the evidence is at least evenly balanced as to whether the Veteran's headache symptoms have more nearly approximated the criteria for a 50 percent rating.  The July 2007 VA examination reveals that the Veteran experiences more than one severe headache per month.  The evidence is thus approximately evenly balanced as to whether the symptoms have more nearly approximated very frequent completely prostrating and prolonged attacks.  In addition, Ms. C.D. indicated that the Veteran has to use both his sick and annual leave along with moving his RDO during migraines and has to miss work and cannot participate in meetings or conferences.  Significantly, VA conceded in Pierce that the phrase "productive of severe economic inadaptability" in DC 8100 should be construed to include "capable of producing" severe economic inadaptability.  Thus, a Veteran does not have to show that he is unemployable or that he has in fact missed significant amounts of time from work in order to meet the criteria.  In this regard, although the Board is denying entitlement to a TDIU in the decision below, that determination is not dispositive as to whether the Veteran's headache symptoms more nearly approximate severe economic inadaptability.

The evidence is thus approximately evenly balanced as to whether the Veteran's migraine headaches are capable of producing severe economic inadaptability.  In addition, although it was noted that medication minimized the effects of the Veteran's headaches, "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  There is nothing in DC 8100 regarding the effects of medication.  Consequently, the Board's decision in this case does not take account of the relief afforded by medication. 

The evidence is therefore at least evenly balanced as to whether the headaches have more nearly approximated the criteria for an initial 50 percent rating throughout the pendency of the claim.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to an initial rating of 50 percent for migraine headaches from September 1, 2007 to January 5, 2014 is warranted.  38 U.S.C.A. § 5107(b) 38 C.F.R. § 4.3. 

The above determinations are based upon consideration of applicable rating provisions.  The Board finds that the Veteran's reported symptoms are described by the rating criteria.  A review of the VA treatment records and examination reports fails to reveal symptomatology not contemplated by the rating criteria.  Those criteria broadly contemplate manifestations of headaches that cause prostrating attacks and economic inadaptability.  The above evidence reflects manifestations of the symptoms indicated by the criteria rather than separate symptoms not contemplated. Cf. Doucette v. Shulkin, 28 Vet. App. 366 (2017) (difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss).  Moreover, the evidence does not reflect and the Veteran does not contend that he experiences symptoms not contemplated by the criteria.  Id. at 369-70 (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).  Further consideration of whether an extraschedular rating is warranted is therefore unnecessary.
 
In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further. 

B.  TDIU

The Veteran filed a claim for an increased disability rating for service-connected migraine headaches in May 2007.  In an April 2016 decision, the Board determined that the issue of entitlement to a TDIU was raised as part of the increased rating claim. 

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2016).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2016). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of non-service connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.   

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a). 

The Veteran is service-connected for the following: migraine headaches, evaluated as 50 percent disability; obstructive sleep apnea, evaluated as 50 percent disabling; left shoulder impingment, evaluated as 20 percent disabling; recurring external hemorrhoids, evaluated as 10 percent disabling; bilateral knees, Osgood-Schlatter's disease and history of fracture of tibial tuberosity, evaluated as noncompensable, right ear hearing loss, evaluated as noncompensable; scar, status post inguinal hernia repair, evaluated as noncompensable; and scar, left lateral mid back status post lipoma excision, evaluated as noncompensable.  The combined rating for these service-connected disabilities is 80 percent.  Accordingly, the Veteran meets the schedular percentage requirements for entitlement to a TDIU.  See 38 C.F.R. § 4.16(a).

The crucial inquiry for the Board is not whether the Veteran is able to pursue his profession of choice, or indeed any particular job.  Instead, the Board must inquire as to whether the Veteran can secure and follow a substantially gainful occupation in a more general sense.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  It must be determined that his service-connected disorders without regard to his advancing age make him incapable of performing the acts required by employment.  Id. 

The overall evidence of record demonstrates that the Veteran's service-connected disability does not prevent him from obtaining and maintaining a substantially gainful occupation.  In this regard, the RO sent a letter to the Veteran in January 2017 informing him that he may be entitled to compensation at the 100 percent rate if he is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  He was asked to complete, sign, and return VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, if he believes he qualifies.  The claims file does not contain a completed VA Form 21-8940.  Furthermore, there is no indication in the claims file that the Veteran asserts that his service-connected disabilities prevent him from obtaining or sustaining substantially gainful employment. 

The Board observes that at the time of the February 2014 VA exam, the Veteran was employed as an inspector by the Department of Defense.  The examiner noted that the Veteran gets headaches two to three times a month and cannot perform work tasks during these episodes.  The examiner further noted that the Veteran uses sick days when the headaches occur and his supervisor accommodates him by allowing him to go home. The examiner opined that based on the Veteran's statements, his headaches do not preclude him from strenuous, light duty or sedentary labor. 

In a July 2007 VA exam for sleep apnea, the examiner noted that the Veteran's sleep apnea affects the Veteran's daytime function by being overtired and that he has trouble concentrating.  The examiner added that sleep apnea's functional impact on the Veteran is his inability to concentrate and short-term memory loss when tired. 

In a February 2014 VA exam for a left shoulder impingement, the examiner noted that the Veteran's shoulder impacts his ability to work in that he has problems working overhead and putting on his shirts.  The examiner further noted that the Veteran's shoulder prevents him from riding a motorbike, play sports involving throwing balls, lift weights for exercise, or lift heavy objects. 

However, the "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Moreover, whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a layperson may provide competent evidence.  Id. at 1354 ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").  Here, the lay and medical evidence reflect that the Veteran is able to perform the work of an inspector full time and that he was still employed at the time of the February 2014 VA examination.  The Veteran has not provided any evidence or statements to suggest that he is no longer employed.  Moreover, there is no indication that this work is marginal in nature, i.e., that the Veteran's income does not exceed the relevant poverty threshold or that the job is in a protected environment, as the Veteran did not so indicate either in a written statement or on a VA Form 21-8940. 

As the preponderance of the evidence of record shows that the Veteran was still employed at the time of the February 2014 VA examination and there is no evidence to indicate that he is no longer employed and the Veteran does not contend or the evidence otherwise show that this employment should be considered marginal, the Board concludes that the Veteran's service-connected disabilities do not prevent him from obtaining and maintaining substantially gainful employment.  The benefit of the doubt doctrine is therefore not for application and entitlement to a TDIU is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 





ORDER

Entitlement to an initial disability rating of 50 percent for migraine headaches from September 1, 2007 to January 5, 2014, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


